SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant To Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14(c)-5(d)(2)) x Definitive Information Statement LID HAIR STUDIOS INTERNATIONAL, INC. (Name of the Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee Computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1. Title of each class of securities to which transaction applies: 2.
